Action for personal injuries. Plaintiff was injured in her apartment in the basement of a building owned by defendant Cruikshank Holding Corporation, by being struck by plaster falling from the ceiling while a hole was being bored in the floor above by the defendant Mackeown & Silverman, Inc., a plumbing contractor employed by defendant-appellant. Judgment affirmed, with costs. No opinion. Present •— Martin, P. J., McAvoy, Glennon, Untermyer and Dore, JJ.; Martin, P. J., and Untermyer, J., dissent and vote for reversal and dismissal of the complaint.